UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         19-CR-127 (PAE)
                        -v-
                                                                              ORDER
 LUCIO CELLI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed two letters dated April 29, 2021 submitted by counsel for

defendant Lucio Celli – one circulated to opposing counsel and the other filed ex parte. The

letters express Mr. Celli’s renewed desire to represent himself at trial and to have his bond

conditions modified to enable him to write the Second Circuit judicial counsel. The Court will

take up these requests at the next pretrial conference. The parties should expect Mr. Celli’s trial

to proceed as scheduled, and should prepare for trial in the expectation that the Court will not

grant Mr. Celli’s renewed application to represent himself.


       SO ORDERED.


                                                              
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 30, 2021
       New York, New York
